An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1403
                       NORTH CAROLINA COURT OF APPEALS

                                Filed:    6 May 2014




IN THE MATTER OF:                             Catawba County
    K.I., and                                 Nos. 09 JA 22-23
    A.I.
MINOR CHILDREN.



      Appeal by respondent from order entered 4 September 2013 by

Judge L. Suzanne Owsley in Catawba County District Court.                     Heard

in the Court of Appeals 14 April 2014.


      Valeree R. Adams, Staff Attorney, for petitioner-appellee
      Catawba County Department of Social Services.

      Administrative Office of the Courts, by Tawanda N. Foster,
      Appellate Counsel, for guardian ad litem.

      J. Thomas Diepenbrock for respondent-appellant.


      DAVIS, Judge.


      K.W. (“Respondent”) appeals from an order ceasing further

efforts to reunify her with her minor children K.I. (“Karen”)

and A.I. (“Audrey”)1 and awarding guardianship of the children to


1
  Pseudonyms are used to protect the privacy of the                           minor
children and for ease of reading. N.C.R. App. P.3.1(b).
                                             -2-
their paternal grandparents (“Mr. and Mrs. G.”).                             After careful

review, we affirm.

                                   Factual Background

       Karen and Audrey were born in April 2000 and January 2004,

respectively, while Respondent was married to their father (“Mr.

I.”).     The children lived with Respondent after she and Mr. I.

divorced.         Respondent also had custody of her son (“Calvin”),

who    was    born    in    February     1998.        Calvin’s       father    (“Mr.    S.”)

established paternity through genetic testing and was awarded

legal and physical custody in July 2009.2

       The Catawba County Department of Social Services (“DSS”)

became involved with Respondent’s family in 1999 in response to

reports      of   domestic        violence      and   drug     and    alcohol    abuse    by

Respondent and Mr. I.               DSS received seven such reports between

October 1999 and January 2009, four of which resulted in DSS

providing services to Respondent.

       In January 2009, DSS learned that in late 2007 or early

2008, seven-year-old Karen had disclosed multiple incidents of

sexual       abuse    by    Respondent’s        live-in      boyfriend        (“Mr.    H.”).

Respondent        told     DSS    and   Karen    that    she    did    not    believe    the

allegations,         and    she    continued     to     allow   Mr.    H.     unsupervised



2
    Calvin died in a car accident later that year.
                                          -3-
contact with her children.           Respondent denied the possibility of

sexual abuse to emergency room staff who examined Karen in April

2008.    When DSS offered Respondent a safety plan that required

Mr. H. to leave the home, she demurred, stating that he had

nowhere to go.        Respondent instead suggested that her children

move in with her mother, their maternal grandmother.                         Respondent

made    this    proposal     without      revealing      to    DSS    that    she   had

witnessed      her   brother    –   who   also    resided      with   her     mother   –

attempt to perform oral sex on Karen or that her brother had

inappropriately        touched      Calvin      and     “was    allegedly       caught

attempting to sodomize another child.”                    Respondent’s children

stayed one night with their maternal grandmother but returned to

Respondent’s home after Mr. H. moved out.

       On 23 January 2009, DSS filed a juvenile petition alleging

that Karen was abused and all three of Respondent’s children

were neglected and dependent.              DSS obtained non-secure custody

of the children and placed Calvin with Mr. S. and the girls with

Mr. and Mrs. G.        After the petition was filed, Respondent told

Mrs. G. “that [Respondent] was going to get a lawyer and prove

that [Karen] lied and get a lie detector test for [Karen] to

show    that    she    was     lying.”          Karen   subsequently         disclosed

longstanding and ongoing sexual abuse by Respondent’s brother.
                                       -4-
       The trial     court entered an adjudication of abuse as to

Karen and adjudications of neglect and dependency as to all

three children       in March 2009.           The court    cited       Respondent’s

failure to protect Karen after being told of repeated acts of

sexual abuse by Mr. H., Respondent’s and Mr. I.’s history of

substance abuse and domestic violence, and prior reports of a

lack    of   supervision     by   Respondent.        The   court       specifically

approved     Calvin’s      placement   with    his    father     and    Karen    and

Audrey’s placement with Mr. and Mrs. G.                It later established a

permanent     plan   for    Karen   and   Audrey      of   reunification        with

Respondent.

       The trial court granted legal custody of Karen and Audrey

to Respondent on 13 July 2010 based on her progress with her

case plan.      In November 2012, DSS filed a motion for review,

alleging that Respondent and her new husband (“Mr. W.”) had

become intoxicated and engaged in an act of domestic violence in

front of Karen, Audrey, and one of Karen’s friends.                     When Karen

attempted to pull Mr. W. off of Respondent, he “became angry and

put his arm through a glass door cutting the nerve in his right

arm.”    The motion asserted that both sets of grandparents “have

expressed      concerns      regarding       the     increased     drinking       by

[Respondent],      which    has   apparently       increased   since      Mr.   [W.]
                                          -5-
moved into the home.”           Karen and Audrey had also “reported that

their mother drinks a lot and that [Mr. W.] gets crazy and tries

to hurt [Respondent].”

       By order entered 24 January 2013, the trial court placed

Karen and Audrey with Mr. I. pending conclusion of the hearing

on    DSS’s   motion.     The     court      expressed    “significant     concerns

regarding the criminal record and behaviors of [Respondent’s]

new     husband,    as   well     as    of    [Respondent]”      and   noted     that

Respondent had terminated her daughters’ therapy after they were

returned to her home.           The court also found that Mr. and Mrs. G.

had    been   licensed    as     foster      parents     while   caring    for   the

children in 2009 and that DSS had recently visited their home

and found no concerns.

       At the conclusion of the hearing on 19 February 2013, the

trial    court     returned     Karen     and   Audrey     to    DSS   custody   and

approved placement with Mr. and Mrs. G.                     In addition to the

domestic violence incident described above, the court found that

“Mr. [W.] has a history of domestic violence” and a “significant

criminal history, including” convictions for alcohol and drug

offenses.     Noting that Respondent “admits she has been drinking

heavily[,]” the court further found that she “has demonstrated a

pattern of engaging in relationships with people who engage in
                                         -6-
violence”    and   “has   a   history     of    using   alcohol      and    drugs    to

excess [and] . . . . of not putting the minor children first in

making decisions.”

     After review hearings on 13 May and 5 August 2013, the

trial court entered an order on 4 September 2013 relieving DSS

of   further       efforts     toward          reunification         and    awarding

guardianship of Karen and Audrey to Mr. and Mrs. G.                        Respondent

filed a timely notice of appeal.

                                    Analysis

I. Guardianship

     Respondent      first    claims     that    the    trial   court       erred    by

awarding guardianship of the children to Mr. and Mrs. G. without

making    the   determination      required      by    N.C.   Gen.    Stat.      §   7B-

600(c).     Subsection (c) provides that the court, when appointing

a guardian under the statute, must “verify that the person being

appointed    as    guardian   of   the    juvenile      understands        the   legal

significance of the appointment and will have adequate resources

to care appropriately for the juvenile.”                 N.C. Gen. Stat. § 7B-

600(c) (2013).        We have previously held § 7B-600(c) does not

“require that the court make any specific findings in order to

make the verification.”        In re J.E., 182 N.C. App. 612, 617, 643

S.E.2d 70, 73 (2007).
                                           -7-
       Respondent      concedes     that    the     court   made    the   following

finding in accordance with N.C. Gen. Stat. § 7B-600(c):

               The Court has conducted an inquiry of [Mr.
               and Mrs. G.], paternal grandparents and
               placement providers.   They are present in
               court and understand the responsibilities of
               assuming guardianship of these children.
               They provided placement for the children
               when the children were previously before
               this Court.    Mr. and Mrs. [G.] understand
               the legal significance of guardianship and
               have adequate resources to care for the
               children. . . .

She contends, however, that “the findings are not supported by

competent evidence.”

       “All dispositional orders of the trial court after abuse,

neglect and dependency hearings must contain findings of fact

based upon the credible evidence presented at the hearing.                       If

the trial court’s findings of fact are supported by competent

evidence, they are conclusive on appeal.”                      In re Weiler, 158

N.C.    App.    473,   477,   581    S.E.2d       134,   137   (2003)     (citations

omitted).       We hold that the court’s verification under N.C. Gen.

Stat. § 7B-600(c) was supported by ample competent evidence.

       Mr. and Mrs. G. attended the review hearing on 5 August

2013.     The     court   addressed        Mrs.    G.    directly   regarding   her

responsibilities as a guardian.                   Mrs. G. agreed to limit and

supervise Mr. I’s contact with Karen and Audrey and acknowledged
                                           -8-
that this responsibility would be on “a permanent [and] forever

basis.”       Mrs. G. further confirmed her willingness to cooperate

with   Respondent      regarding       her     visitation    with    her    daughters.

After reporting that “the girls are doing real well[,]” Mrs. G.

expressly affirmed to the court:                 “I think that I can meet all

the girls’ needs in whatever they need, get them to the places

they need to be, the things that they want to do.”                         Though she

was hopeful of changing the girls’ schools, Mrs. G. expressed a

willingness to “do whatever the court decides.”                      Following this

exchange,      the    court       announced     its    conclusion    that    Mrs.    G.

“appears      to     have     a    good   understanding         of   her    statutory

responsibility and does have the resources to be able to meet

the needs of these children.”

       Both    DSS    and    the    guardian      ad    litem   (“GAL”)     submitted

written reports recommending that the court award guardianship

of Karen and Audrey to Mr. and Mrs. G.                    DSS reported that both

girls were doing well in the placement and felt safe in the

grandparents’        home.        Likewise,      the   GAL   stated:        “They   are

receiving the structure, nurturing and safety that the[y] need

and    deserve.”       In     arguing     in   favor    of   guardianship      at   the

hearing, DSS pointed out that Mr. and Mrs. G. “are the two

people that the children have known both the first time that
                                         -9-
they were before the court and then this time.”

      The record before the trial court also included a “Kinship

Home Study” completed by DSS in February 2009, recommending that

Mr. and Mrs. G. be approved as a home placement for Karen and

Audrey.    Moreover, the court had overseen Mr. and Mrs. G.’s

caretaking of the girls during their placements from February

2009 to January 2010 and from November 2012 until the review

hearing   on    13    August    2013.      Such    evidence     and     the   court’s

findings comply with the requirements set forth in § 7B-600(c).

See J.E., 182 N.C. App. at 617, 643 S.E.2d at 73 (holding that

trial court complied with § 7B-600(c) by receiving into evidence

and   considering      home     study   reports      indicating    that       proposed

guardians “have a clear understanding of the responsibility of

caring for [the juvenile]” and “are committed to raising [the

juvenile] and providing for his [or her] needs regardless of

what may be required”).

      Respondent      also     argues   that   the    trial     court    “failed    to

properly find that it was in the minor children’s best interest

to grant guardianship [to] the paternal grandparents[.]”                           See

N.C. Gen. Stat. § 7B-600(a) (2013).                Section 7B-600 “permits the

trial   court    to    appoint     a    guardian     at   any   time    during     the

juvenile proceedings . . . when it finds such appointment to be
                              -10-
in the juvenile’s best interests.”     In re E.C., 174 N.C. App.

517, 520, 621 S.E.2d 647, 650-51 (2005).      The trial court has

broad discretion when determining a juvenile’s best interests,

In re D.S.A., 181 N.C. App. 715, 720, 641 S.E.2d 18, 22 (2007),

and an authorized disposition based upon such a determination

“will not be disturbed absent clear evidence that the decision

was manifestly unsupported by reason.”       In re N.B., 167 N.C.

App. 305, 311, 605 S.E.2d 488, 492 (2004).      We also note that

N.C. Gen. Stat. § 7B-903(a) prioritizes placements with a family

member, a priority that extends to subsequent review hearings

under N.C. Gen. Stat. § 7B-906 (2011).3   See In re L.L., 172 N.C.

App. 689, 702, 616 S.E.2d 392, 400 (2005).

     To the extent Respondent suggests the court did not make a

determination concerning Karen’s and Audrey’s best interests, we

deem it sufficient to quote    the   following language   from the

order:

          3. . . . The best interests of the children
          require more adequate care and supervision
          than the parent(s) can offer.

          4.   The best interests of the minor children

3
  N.C. Gen. Stat. § 7B-906 has since been repealed by 2013 N.C.
Sess. Laws 129, § 25 (June 19, 2013). However, the trial court
made its determination pursuant to this section at a review
hearing conducted in August 2013 before the 1 October 2013 date
upon which the repeal of N.C. Gen. Stat. § 7B-906 became
effective.
                                        -11-
            will be     served    by     entry     of   the    following
            order.

            IT IS THEREFORE ORDERED:

            1.   Guardianship of the minor children is
            granted to [Mr. and Mrs. G.]

Regarding Respondent’s challenge to the sufficiency of the trial

court’s    findings     of   fact      or    the    evidence        to   support     its

determination, we find no merit to her claim.                       The trial court

made   detailed   findings       about      the    case      history,    Respondent’s

protracted issues with substance abuse and domestic violence,

and the children’s successful placement with Mr. and Mrs. G.

The court also made findings regarding the children’s need for

“permanence”      and    the     guardians’          understanding         of      their

responsibilities and their capacity to meet them.                        Finally, we

observe    that   the   court’s     assessment          of    the   children’s     best

interests is consistent with the recommendations of DSS and the

GAL.      Accordingly, we conclude that the trial court did not

abuse its discretion by awarding guardianship of the children to

Mr. and Mrs. G.

II. Failure to Schedule a Permanency Planning Hearing

       Respondent next argues the court failed to comply with the

following statutory mandate:

            If   the  court's  determination to  cease
            reunification efforts is made in a hearing
                                   -12-
           that was duly and timely noticed as a
           permanency planning hearing, then the court
           may immediately proceed to consider all of
           the criteria contained in G.S. 7B-907(b). .
           . . If the court's decision to cease
           reunification efforts arises in any other
           hearing,   the   court   shall  schedule   a
           subsequent hearing within 30 days to address
           the permanent plan in accordance with G.S.
           7B-907.

N.C.    Gen.    Stat.   §     7B-507(c)   (2011)       (emphasis    added).4

Specifically,    Respondent    contends   that   the    trial   court   erred

because it ceased reunification efforts at a review hearing that

was not duly noticed as a permanency planning hearing and “did

not schedule a subsequent hearing within 30 days to address the

permanent plan . . . as required           by N.C. Gen. Stat. § 7B-

507(c).” Rather, the 4 September 2013 order stated that “[t]his

matter shall come on for a review . . . on the 28th day of

October, 2013.”

       Our Supreme Court has made clear that “[m]andamus is the

proper remedy when the trial court fails to hold a hearing or

enter an order as required by statute.”          In re T.H.T., 362 N.C.

446, 454, 665 S.E.2d 54, 59 (2008).        “A writ of mandamus ensures

that the trial courts adhere to statutory time frames without

the ensuing delay of a lengthy appeal.”          Id. at 455, 665 S.E.2d

4
  Because the statute was amended effective 1 October 2013 by
2013 N.C. Sess. Laws 129, § 15, we cite the version in effect at
the time of the hearing and the resultant order.
                                       -13-
at 60.     The time-sensitive nature of child welfare cases makes

mandamus particularly appropriate in cases such as this, when

Respondent asserts entitlement to the taking of action by the

trial    court     within   a    relatively      brief     timeframe.         See   id.

(observing that “mandamus is not only appropriate, but is the

superior       remedy”).    Despite        the   expedited    nature    of    appeals

filed pursuant to N.C.R. App. P.3.1, it is apparent that appeal

is not a viable means to enforce a statutory hearing deadline in

juvenile abuse, neglect, and dependency proceedings.                    Id.

       Moreover, during the pendency of Respondent’s appeal, our

General Assembly enacted amendments to Article 9 of the Juvenile

Code applicable to all cases pending on or filed after 1 October

2013.     See 2013 N.C. Sess. Laws 129.              In pertinent part, these

amendments       repealed   N.C.    Gen.     Stat.   §§    7B-906   and    -907     and

replaced them with N.C. Gen. Stat. § 7B-906.1 (2013).                     Id. at §§

25-26.         Section   7B-906.1    eliminates      the     distinction      between

review hearings and permanency planning hearings by providing

that     all    “[r]eview       hearings     after   the     initial      permanency

planning hearing shall be designated as subsequent permanency

planning hearings.”         N.C. Gen. Stat. § 7B-906.1(a).5                Following



5
  Likewise, subsection 7B-507(c) now provides that if the court
ceases reunification efforts at a hearing that was not noticed
as a permanency planning hearing, it must “schedule a subsequent
                                       -14-
the initial permanency planning hearing, subsequent permanency

planning hearings must now “be held at least every six months

thereafter or earlier as set by the court[.]”                 N.C. Gen. Stat. §

7B-906.1(a).       At each hearing, the trial court must assess the

existing permanent plan and “make specific findings as to the

best plan of care to achieve a safe, permanent home for the

juvenile    within    a   reasonable    time.”       N.C.    Gen.   Stat.   §   7B-

906.1(d)(3).      Therefore, in any “review” hearing conducted after

1 October 2013, the trial court was required to comply with N.C.

Gen. Stat. § 7B-906.1 and make findings about the juveniles’

permanent plan.

    The 30-day deadline contemplated by N.C. Gen. Stat. § 7B-

507(c) has long since passed given that the trial court ceased

reunification efforts on 4 September 2013.                  Moreover, the court

ordered     a   review    hearing    for      28   October    2013,   after     the

effective date of N.C. Gen. Stat. § 7B-906.1.                   The 28 October

2013 hearing and any subsequent “review” hearing held after the

issuance of our opinion must proceed as a “subsequent permanency

planning    hearing”      in   accordance     with   N.C.    Gen.   Stat.   §   7B-

906.1(a).       As such, we conclude Respondent’s appeal with respect



hearing within 30 days to address the permanent plan in
accordance with G.S. 7B-906.1.” N.C. Gen. Stat. § 7B-507(c)
(2013).
                                        -15-
to this issue is moot.        Cf. In re Hayes, 111 N.C. App. 384, 388,

432   S.E.2d   862,     864   (ruling    that    respondent’s       challenge   to

statutory procedure for commitment hearing was moot where “he

has since had the opportunity to be heard under the amended

statute”),     appeal    dismissed,      335    N.C.   173,   436    S.E.2d     376

(1993).

                                  Conclusion

      For the reasons stated above, we affirm the trial court’s

order ceasing reunification efforts and granting guardianship of

Karen and Audrey to Mr. and Mrs. G.

      AFFIRMED.

      Judges HUNTER, JR. and ERVIN concur.

      Report per Rule 30(e).